As we who are gathered here deliver our statements, a small and impoverished Caribbean nation is being subjected to military occupation. The inconceivable deal struck with the generals responsible for the coup d'etat - yesterday threatened as murderers, but today turned into complacent partners - ignores the decisions of the international community and the will of the Haitian people. The fundamental principles of the United Nations Charter - indeed, the authority of the Security Council and of the United Nations itself - are among the victims of this unfortunate event, as they have been totally ignored in actions carried out allegedly on their behalf.
History is repeating itself. It was the guns of invaders and the boots of foreign occupants that installed in Haiti the various dictatorships of this century and trained and supported those who are still perpetrating tyranny on their people. How, then, can we trust them to promote democracy in the future?
Cuba has always supported and promoted efforts to restore the constitutional order in Haiti with the unconditional and unrestricted return of President Aristide and has rejected the attempts to resort to foreign intervention as a means of resolving the conflict. At the appropriate time, Cuba denounced the Security Council's decision to go along with the violation of the Charter by some of its members and to join in their interventionist designs. Now that we are faced with a fait accompli, we can do nothing except reiterate our Government's position: those who are today applauding the invasion could become tomorrow's victims.
It is clear that an essential component of this tragedy is the manipulation to which the United Nations - an organization born under the pretext of the sovereign equality of its members - has been subjected.
Cuba reiterates its firm rejection of the attempts to adopt unilateral decisions on issues of vital importance to all peoples and of the abuse of the anachronistic privilege of the veto, granted by the Charter to a group of States with permanent membership of the Security Council.
It is urgent to ensure that democracy prevails in international relations and in the United Nations. We must ensure respect for the Charter and put an end to its systematic violation by the most powerful.
On this the eve of the fiftieth anniversary of the United Nations it is imperative that the Organization be democratized without any delay. The time has come for this institution to stop catering to the interests of a handful of big Powers.
Mr. Mishra (India), Vice-President, took the Chair.
The President of the Assembly, a distinguished son of the African continent whose election to the presidency honours us all, is well aware that Somalia is still fresh in our minds. The tragedy of hunger and starvation in that sisterly nation has continued, even if television newsreels no longer show the horrible pictures that served as a prelude to the so-called humanitarian invasion sponsored by this Organization.
In spite of such invasions, Haiti and Somalia will continue to be poor countries. The evils of the third world are not resolved through military occupations, which are merely used to serve selfish interests.
In both cases, which have already become dangerous precedents, the Security Council acted under pressure from a big Power, which monopolized the implementation of these actions and even prevented the majority of Member States from voicing their views. In both cases, under the alleged authority of the Security Council, neutrality and impartiality, essential principles of that body, were violated.
These are examples of the Security Council's illegitimate foray into areas beyond its mandate: intervention based on vague arguments of humanitarian protection, or the authorizing of one or several States to take unilateral punitive actions, under Chapter VII of the Charter, in operations of invasion, occupation and intervention.
In fact, what is at stake is the sovereignty, self- determination and political independence of countless countries, mainly but not only of the third world.
Attempts are being made, at the expense of the suffering of a number of peoples, and without their consent, to openly give carte blanche and a predominant role to the Security Council regarding issues alien to its mandate and on which this Organization has no prerogative whatsoever.
There is no doubt that the specific functioning of the Security Council deserves careful consideration, and that this body must become democratic, with an enlarged membership more representative of the countries of the third world. Poor and small countries are rightly entitled to be present on the Council and to demand that it follow equitable and transparent procedures in its activities. There should be permanent members from Latin America, Africa, and the developing countries in Asia. Membership should not be the preserve of large economic Powers associated with the West.
The Security Council cannot arrogate to itself powers that have not been invested in it, nor overstep the Organization that created it and to which it is accountable. The General Assembly must assert its control over the actions of the Security Council and demand that it respect the Charter.
There should also be greater response to the interests of the developing world in other areas of the Organization. The crucial problems of its peoples are not and cannot be resolved with invasions nor with allegedly humanitarian military operations. Nor can they be resolved with emergency assistance programmes whose only aim is to mitigate the most alarming consequences of structural underdevelopment.
If the international community and the United Nations, its most representative organization, do not adopt the timely measures and programmes required to develop the third world, we will be using this forum to debate the causes and consequences of the arrival of underdevelopment in the first world.
The growing concerns of industrialized countries over immigration issues is quite illustrative, as confirmed by the debates undertaken in the recently concluded International Conference on Population and Development.
It is clear that concepts regarding cooperation imposed from the North are prevailing, with flashy titles but devoid of any practical meaning for the solution of the problems brought about by poverty, and tending to mutilate the right to development for which peoples of the world are clamouring. Although concepts such as sustainable development, human development or sustainable human development may contain defensible ideals from a theoretical point of view, they are actually being used to corrode the commitments achieved during long years of efforts aimed at facilitating international cooperation for development on a just and democratic basis.
Unacceptable conditions and interference in the domestic policy of States are thus being imposed, and attempts are being made to fix strategic priorities for development in countries that, though poor, are sovereign and independent. Hence, the right to development proclaimed by this Organization is being subordinated to the interests of the large transnational economic powers, which are actually continuing to dictate the rules and practices of international economic relations.
The United Nations agenda for development must not be allowed to replace the International Strategy for Development and other important instruments that were the result of the efforts of the developing countries to defend their interests and on which they exhibited great flexibility and the ability to compromise.
Nor should the United Nations continue to be allowed to be used for the imposition of neo-liberal economic models, bringing backwardness and misery to millions of persons in exchange for short-term economic growth benefiting only the elitist minorities in third world countries and their partners in the affluent North.
The fundamental approach, in Cuba's view, should be focused on comprehensive economic growth based on justice and equity to meet pressing social needs. International economic relations must be restructured on the basis of effective, just, equitable and non-discriminatory cooperation with the countries of the South.
Poverty is not a predestined fate, let alone a human right, no matter how hard the rich countries try to prove otherwise. As long as universal respect for human rights continues to be manipulated by a handful of rich nations, the have-nots of the South will continue to play the role of the accused, with the affluent societies in the North playing the parts of judge and jury.
All attempts to impose as universal dogmas systems of government designed by the privileged nations of the first world, regardless of the different social, economic, historical and cultural realities of the third world, are unacceptable and doomed to failure.
We must also put an end to hypocrisy.
It would be unforgivable for us to remain indifferent to the tragedy of humankind while wasting our efforts on elitist concerns. War, xenophobia, neo-fascism and racism are proliferating in our midst; the degradation of women and children is increasing; unemployment is on the rise; the environment is deteriorating and the culture of entire populations and nationalities is being crushed. Millions of human beings are afflicted by poverty and starvation; they are denied access to basic medical care and education. Yet the United Nations has done very little indeed to deal with these issues as what they really are: clear violations of human rights.
Countries that are struggling, on the basis of equity and justice, to attain their development are really working in favour of the human rights of their peoples; countries that prevent us from developing are violating the human rights of our populations.
The Association of Caribbean States was recently established as a means of responding to the globalization of the international economy and of strengthening cooperation among the States, countries and territories of our region. We, the peoples of the Caribbean, are conscious of the fact that only by closely reconciling our interests can we become competitive markets. That new organization, brought into being by urgent needs, contributes, together with the Ibero-American Summits, to promoting the indispensable economic integration and joint analysis of common strategies in an environment that links us through history and culture.
As an integral part of that community of Latin American and Caribbean nations, Cuba has decided to sign, at the appropriate moment, the Tlatelolco Treaty on the non-proliferation of nuclear weapons in our region.
It is well-known that warships armed with nuclear weapons are anchored both in the portion of our territory illegally occupied by the United States and in neighbouring Puerto Rico. Without renouncing our demand for their withdrawal, we subscribe to the noble aims of Tlatelolco. We do so as testimony to our will to join with the rest of Latin America and the Caribbean, as a gesture towards our brothers in the region, and out of a desire to broaden our mechanisms for reconciliation and dialogue.
At the Ibero-American Summits, held since 1991, Latin peoples south of the Rio Bravo have for the first time met exclusively among themselves to discuss issues of common interest. Meanwhile, another Summit has been convened in, of all places, Miami. All the Governments in America except the one I represent have been invited. It is said that three main issues will be discussed: free trade, collective security and the promotion of programmes to alleviate extreme poverty.
We will have to determine which of the two Americas stands to reap the greater benefit from the Miami Summit. If positive results for Latin Americans were to emerge from the meeting, Cuba would sincerely welcome its convening, even if we were not present. It could become an excellent opportunity to demand of our neighbour to the North fair treatment in trade and financial relations, as well as in the transfer of technology, and to request the Host Country to fulfil its obligations in the field of international cooperation. It remains to be seen how a Government that has cancelled its meagre aid programmes to the region could raise the necessary funds to alleviate poverty among the countries convened.
Let me now say a few words regarding my homeland. On two consecutive occasions this forum, by an overwhelming majority, has demanded the elimination of the economic, trade and financial blockade imposed upon my country by the Government of the United States. In both cases the United States has replied with silence.
It is not, as some would have it, a matter of victory for the blockaded nation and defeat for the blockading nation. Our friends or the Governments that fully support our policies were not the only ones that voted to put an end to this irrational siege. The simple fact is that the great majority of the world is witnessing an action that has no legal justification, moral virtue or ethical principle - an action that violates not only Cuba's sovereignty but also the most basic precepts of international coexistence. It is a policy rejected by all countries that espouse the rule of law and mutual respect in relations between States.
In this complex and convulsed world that is supposedly pluralistic, free and democratic, the United States is trying to deny my country, Cuba, its rightful place as a sovereign nation. It is as if two centuries of relations between the two countries meant nothing. What is worse, it is as if the cold war had frozen forever on our tiny spit of land and sun, merely because we had committed the "sin" of wishing to be free and truly independent a scarce 90 miles from the most powerful country on the planet.
My homeland has been subjected to hardships probably greater than those suffered by any other country. With the collapse of socialism in Europe, our markets and our sources of raw materials and financing disappeared overnight. The process of overcoming domestic difficulties and reforming the economic and administrative structures conceived at a certain stage of our socialist project was also disrupted by the reinforcement of the policy of isolation and strangulation that our people had already been stoically facing for years.
In the midst of this dangerous combination of elements; despite forecasts, since 1989, of a Cuban collapse, my country has not collapsed, nor will it collapse. We have survived all kinds of strategies, from those promoting terrorist and subversive actions from abroad to those of exerting pressure in different directions in order to reinforce the blockade, which, as I said, this Assembly has rejected for two consecutive years.
This does not mean that the plight of my people is no longer harsh and complex. In recognition of the proven patriotism and national dignity of the Cuban people, this world forum should issue an unequivocal appeal for justice and reject once and for all the cruel hostility to which Cuba has been so long subjected.
The unequal struggle forced upon us for so many years has not mitigated our love of peace. Cuba still aspires to negotiated solutions to its disputes with any country, provided that those solutions are based on sovereign equality and mutual respect. This Organization is well aware of that. We are a mature and flexible people: civilized and faithful to agreements based on equality and sovereignty.
The series of bilateral meetings recently held in New York led to partial solutions to the age-old dispute between
Cuba and the United States. The spirit of seriousness and respect that prevailed in those negotiations and the will on the part of both sides to find solutions made it possible to conclude a mutually satisfactory agreement that, if fully implemented, will lay the foundation for the normalization of migratory relations between the two countries.
We desire peace with all our neighbours: peace with dignity. Our sovereignty, our independence and the socialism that we freely chose will never be bargaining chips at any negotiating table, nor will we ever demand concessions of such a nature from any country.
We are increasingly opening ourselves to the world, without demanding or acceding to conditions. A great Power, however, is blockading us - and is blockading its own people and the sons and daughters of my people who live on its territory, preventing them from assisting and rejoining their families. Such cruelty has no parallel in the history of wholesale violations of human rights.
We do not beg, for our national hero, Jose Marti, the centennial of whose death in our struggle for true independence will come next year, taught us that mankind can never be ruled by cowardice and indifference. And, as he instructed,
"We ask the world, certain of its reply, whether the sacrifice of a generous people that is immolating itself in its efforts to open up to the world will meet indifference or hard-heartedness from mankind, for whose sake it is acting."
